 4:19-cr-03011-JMG-CRZ Doc # 459 Filed: 02/08/21 Page 1 of 1 - Page ID # 2082




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:19-CR-3011

vs.
                                                          ORDER
TAWHYNE M. PATTERSON, SR.
and DAMON D. WILLIAMS,

                   Defendants.

      The above-captioned defendants have each moved the Court for an order
permitting them to have contact so that they may assist in their defense. Filing
439; filing 449. The government has expressed concerns about case integrity
and witness safety. See filing 457. Accordingly, the Court will permit the
defendants to have contact when in the presence of counsel.

      IT IS ORDERED:

1.    The defendants' motion to allow contact (filing 439) is granted as
      to defendants Tawhyne M. Patterson, Sr. and Damon D. Williams.

2.    The defendants may communicate with one another when both of
      their counsel are present.

      Dated this 8th day of February, 2021.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
